              Case 20-51050-btb       Doc 21   Entered 12/01/20 09:03:56    Page 1 of 2



 1

 2

 3

 4
       Entered on Docket
       December 01, 2020
 5 ___________________________________________________________________

 6
     L. Edward Humphrey, Esq. – NSB 9066
 7   Patrick O’Rourke, Esq. – NSB 13557
8
     HUMPHREY LAW PLLC
     201 W. Liberty Street, Suite 350
 9   Reno, Nevada 89501
     Tel: (775) 420-3500
10   Fax: (775) 683-9917
11   ed@hlawnv.com
     patrick@hlawnv.com
12   Proposed Attorneys for Debtor,
     Afrayed End Productions, Ltd.
13

14
                            UNITED STATES BANKRUPTCY COURT
15
                                       DISTRICT OF NEVADA
16
     In Re:                                          Case No.: BK-N-20-51050-btb
17

18   AFRAYED END PRODUCTIONS, LTD.,                  Chapter:   11

19                          Debtor.
                                                     ORDER GRANTING DEBTOR’S
20                                                   MOTION TO EXTEND DEADLINE TO
                                                     FILE ALL REQUIRED CHAPTER 11
21
                                                     SCHEDULES, STATEMENT OF
22                                                   FINANCIAL AFFAIRS, LIST OF
                                                     CREDITORS/EQUITY SECURITY
23                                                   HOLDERS, MAILING MATRIX, AND
                                                     OTHER REQUIRED DOCUMENTS
24

25
              The Court, having considered the Debtor’s Motion to Extend Deadline to File All
26
     Required Chapter 11 Schedules, Statement of Financial Affairs, List of Creditors/Equity
27
     Security Holders, Mailing Matrix, and Other Required Documents (“Motion”), filed November
28
     25, 2020, and good cause appearing therefore,


                                                     1
            Case 20-51050-btb       Doc 21    Entered 12/01/20 09:03:56       Page 2 of 2



 1
             IT IS HEREBY ORDERED granting the Motion and extending the Debtor’s deadline
 2
     to file the Schedules (as defined in the Motion) through and including December 8, 2020.
 3
             IT IS SO ORDERED.
 4

 5                                               ###
 6
     Submitted by:
 7
     HUMPHREY LAW PLLC
8

 9   By: /s/ L. Edward Humphrey, Esq.
     L. Edward Humphrey, Esq.
10   Proposed Attorneys for Debtor,
     Afrayed End Productions, Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
